In an action to recover upon a group policy of life insurance, defendant appeals from an order of the Supreme Court, Kings County, entered October 22, 1965, which denied its motion for summary judgment. Order reversed, with $10 costs and disbursements; motion granted; and complaint dismissed. The policy sued on insured the lives of employees of the policyholder. Each such employee became eligible for coverage if he was in such employment on the effective date of the policy and, inter alia, if he was in “ Active Service with the Employer on that day.” The policy’s pertinent definition considered an employee to be in Active Service “ on any day on which he performs on a full-time basis at his Employer’s regular place of employment the regular duties of his occupation or employment.” In our opinion, the undisputed hospital confinement of plaintiffs’ decedent (the employee here in question) throughout the relevant period when the policy was in force requires a *556determination that the insurance never became effective as to the decedent (Rabinovitz v. Travelers Ins. Co., 11 Wis. 2d 545).
Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.